EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges and earnings to combined fixed charges and preference dividends for each of the fiscal years ended December 31, 2010, 2009, 2008, 2007 and 2006 are as follows: Year Ended December 31, (Amounts in thousands) Net income from continuing operations $ 656,825 $ 36,235 $ 182,703 $ 470,539 $ 594,443 Fixed charges 591,617 666,729 712,110 664,929 435,173 Income distributions from partially owned entities 55,397 30,473 44,690 24,044 35,911 Capitalized interest (864 ) (17,256 ) (63,063 ) (53,648 ) (26,195 ) Preferred unit distributions (18,192 ) (19,658 ) (19,743 ) (19,832 ) (23,007 ) Earnings - Numerator $ Interest and debt expense $ 560,270 $ 617,994 $ 619,531 $ 583,281 $ 379,753 Capitalized interest 864 17,256 63,063 53,648 26,195 1/3 of rental expense – interest factor 12,291 11,821 9,773 8,168 6,218 Preferred unit distributions 18,192 19,658 19,743 19,832 23,007 Fixed charges - Denominator Preferred share dividends 55,534 57,076 57,091 57,177 57,511 Combined fixed charges and preference dividends - Denominator $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preference dividends Earnings equals (i) income from continuing operations before income taxes and income from partially owned entities, plus, (ii) fixed charges, (iii) income distributions from partially owned entities, minus (iv) capitalized interest and (v) preferred unit distributions of the Operating Partnership. Fixed charges equals (i) interest and debt expense, plus (ii) capitalized interest, (iii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals and (iv) preferred unit distributions of the Operating Partnership. Combined fixed charges and preference dividends equals fixed charges plus preferred share dividends. Excluding the net gain on earlyextinguishment of debt of the
